Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10(r) U.S. $1,000,000,000 AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT Dated as of December 1, 2006 Among BECTON, DICKINSON AND COMPANY as Borrower and THE BANKS NAMED HEREIN as Banks CITICORP USA, INC. as Administrative Agent THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH as Syndication Agent and CITIGROUP GLOBAL MARKETS INC. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH as Joint Lead Arrangers and Joint Bookrunners T A B L E O F C O N T E N T S Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods 13 SECTION 1.03. Accounting Terms 13 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES SECTION 2.01. The A Advances 13 SECTION 2.02. Making the A Advances 14 SECTION 2.03. The B Advances 15 SECTION 2.04. Certain Fees 18 SECTION 2.05. Reduction and Extensions of the Commitments 19 SECTION 2.06. Repayment of A Advances 20 SECTION 2.07. Interest 20 SECTION 2.08. Additional Interest on Eurodollar Rate Advances 20 SECTION 2.09. Interest Rate Determinations; Changes in Rating Systems 21 SECTION 2.10. Voluntary Conversion and Continuation of A Advances 22 SECTION 2.11. Prepayments of A Advances 23 SECTION 2.12. Increased Costs 23 SECTION 2.13. Illegality 25 SECTION 2.14. Payments and Computations 25 SECTION 2.15. Taxes 26 SECTION 2.16. Sharing of Payments, Etc 28 ARTICLE III CONDITIONS OF LENDING SECTION 3.01. Condition Precedent to Effectiveness of this Agreement 29 SECTION 3.02. Conditions Precedent to Each A Borrowing 30 SECTION 3.03. Conditions Precedent to Each B Borrowing 30 ARTICLE IV REPRESENTATIONS AND WARRANTIES SECTION 4.01. Representations and Warranties of the Borrower 31 ARTICLE V COVENANTS OF THE BORROWER SECTION 5.01. Affirmative Covenants 33 SECTION 5.02. Negative Covenants 35 ARTICLE VI EVENTS OF DEFAULT SECTION 6.01. Events of Default 37 ARTICLE VII THE ADMINISTRATIVE AGENT SECTION 7.01. Authorization and Action 38 SECTION 7.02. Administrative Agent's Reliance, Etc. 39 SECTION 7.03. CUSA and Affiliates 39 SECTION 7.04. Lender Credit Decision 39 SECTION 7.05. Indemnification 40 SECTION 7.06. Successor Administrative Agent 40 ARTICLE VIII MISCELLANEOUS SECTION 8.01. Amendments, Etc. 41 SECTION 8.02. Notices, Etc. 41 SECTION 8.03. No Waiver; Remedies 43 SECTION 8.04. Costs, Expenses and Indemnification 43 SECTION 8.05. Right of Set-off 44 SECTION 8.06. Binding Effect 44 SECTION 8.07. Assignments, Designations and Participations 45 SECTION 8.08. Governing Law; Submission to Jurisdiction 49 SECTION 8.09. Severability 49 SECTION 8.10. Execution in Counterparts 49 SECTION 8.11. Survival 49 SECTION 8.12. Substitution of Lender 49 SECTION 8.13. Confidentiality 50 SECTION 8.14. No Fiduciary Relationship 50 SECTION 8.15. Patriot Act Notice 51 SECTION 8.16. Waiver of Jury Trial 52 (ii) EXHIBITS Exhibit A-1 - Form of A Note Exhibit A-2 - Form of B Note Exhibit B-1 - Form of Notice of A Borrowing Exhibit B-2 - Form of Notice of B Borrowing Exhibit C - Form of Assignment and Acceptance Exhibit D - Form of Designation Agreement Exhibit E - Form of Opinion of General Counsel of the Borrower Exhibit F - Form of Opinion of Special New York Counsel to the Administrative Agent (iii) AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT dated as of December 1, 2006 among BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the " Borrower "), the banks (the " Banks ") listed on the signature pages hereof, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as syndication agent, and CITICORP USA, INC. ("
